            Case 1:20-cv-01306-ELH Document 1 Filed 05/26/20 Page 1 of 6



                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
________________________________________________
EUGENE SCALIA,                                      )
SECRETARY OF LABOR,                                 )
UNITED STATES DEPARTMENT OF LABOR,                  )
                                                    )
                             Plaintiff,             )
                                                    )
              v.                                    ) Civil Action No.             1:20-cv-1306
                                                    )
MARIC CARE SERVICES INC.,                           )
a Maryland corporation, resident of Harford County; )
ERIC OSEI; resident of Harford County; and          )
MAAME ANDREWS, resident of Harford County           )
                                                    )
                             Defendants.            )
                                                    )

                                         COMPLAINT

       Plaintiff, Eugene Scalia, Secretary of Labor, United States Department of Labor

(“Plaintiff”) brings this action to enjoin Maric Care Services Inc., a Maryland corporation, Eric

Osei, individually and as owner, officer, and manager of the aforementioned corporation, and

Maame Andrews, individually and as owner, officer, and manager of the aforementioned

corporation, (collectively, “Defendants”), from violating the provisions of Sections 7, 11(c),

15(a)(2), and 15(a)(5) of the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201, et

seq. (“the Act”), and for a judgment against Defendants in the total amount of back wage

compensation found by the Court to be due to any of the employees of Defendants pursuant to

the Act and an equal amount due to the employees of Defendants in liquidated damages.

       1.      Jurisdiction of this action is conferred upon the Court by Section 17 of the Act, 29

U.S.C. § 217, and by 28 U.S.C. §§ 1331 and 1345.

       2.      Defendant Maric Care Services Inc. (“Maric”) is a corporation duly organized

under the laws of the State of Maryland. Maric’s registered office and principal place of business
             Case 1:20-cv-01306-ELH Document 1 Filed 05/26/20 Page 2 of 6



is 1018 Edgewood Road, Suite D, Edgewood, Maryland, in Harford County within the

jurisdiction of this Court. Maric is engaged in a domestic homecare business operating out of this

same address, within the jurisdiction of this Court.

        3.      Defendant Eric Osei is the co-owner, president, CEO, and registered agent of

Maric. Mr. Osei directed employment practices and has directly or indirectly acted in the interest

of Maric in relation to its employees at all relevant times herein, including hiring, firing,

supervising, administering payroll, signing paychecks, and setting the conditions of employment

for employees. Mr. Osei resides at 2704 Bourne Way, Edgewood, MD, in Harford County within

the jurisdiction of this Court.

        4.      Defendant Maame Andrews is the co-owner, corporate secretary, and director of

nursing of Maric. Ms. Andrews has directly or indirectly acted in the interest of Maric in relation

to its employees at all relevant times herein, including performing nurse monitoring of

caregivers’ clients, instructing caregivers in their work duties, performing quality control of

caregivers, performing in-person supervisory visits of caregivers at clients’ homes, and

completing and signing caregiver supervision forms on behalf of Maric. Ms. Andrews resides at

2704 Bourne Way, Edgewood, MD, in Harford County within the jurisdiction of this Court.

        5.      The business activities of Defendants, as described herein, are and were related

and performed through unified operation or common control for a common business purpose and

constitute an enterprise within the meaning of Section 3(r) of the Act.

        6.      Defendants employ persons in domestic service for profit, which affects

commerce per Section 2(a)(5) of the Act. Defendants’ employees provide in-home care services

to Maric’s clients.




                                                  2
            Case 1:20-cv-01306-ELH Document 1 Filed 05/26/20 Page 3 of 6



       7.      The enterprise has had an annual gross volume of sales made or business done in

an amount not less than $500,000.00. Therefore, the employees of Defendants are employed in

an enterprise engaged in commerce within the meaning of Section 3(s)(1)(A) of the Act.

       8.      Defendants willfully violated the provisions of Sections 7 and 15(a)(2) of the Act

by employing their employees in an enterprise engaged in commerce or handling goods or

materials that have been moved in or produced for commerce for workweeks longer that those

prescribed in Section 7 of the Act without compensating said employees for employment in

excess of the prescribed hours at rates not less than one and one-half times their regular rates.

Therefore, Defendants are liable for the payment of unpaid overtime compensation and an equal

amount of liquidated damages under Section 16(c) of the Act.

       9.      For example, during the time period from at least March 17, 2016, through at least

March 16, 2019, Defendants failed to compensate certain of their employees employed as

caregivers who worked over 40 hours in a workweek hours at rates not less than one and one-

half times their regular rates. These employees worked at least one hour in excess of forty per

workweek during this time period. Employees worked between approximately 50 and 100 hours

total per workweek on average. Defendants only paid these employees their straight-time hourly

rates for all hours worked, and did not pay the required one and one-half premium rate for

overtime hours worked in excess of forty per workweek.

       10.     Defendants knew or should have known of their obligation to pay their employees

one and one-half their regular rates for hours worked in excess of forty per workweek. In 2018,

an employee complained to Defendant Osei that Defendants were not paying this employee the

required time and one-half overtime premium for the employee’s overtime hours worked.




                                                  3
            Case 1:20-cv-01306-ELH Document 1 Filed 05/26/20 Page 4 of 6



Defendants paid this employee a check for $2,279.50 to resolve the employee’s unpaid overtime

claim.

         Defendants manipulated their payroll records to conceal and/or minimize their overtime

liability. Defendants issued certain employees two separate paychecks or direct payroll deposits

for the same pay period: one for forty hours per week at the employee’s straight time hourly rate,

and a second for all hours worked in excess of forty per workweek at the same straight time

hourly rate. Defendants manipulated certain employees’ pay rates to a higher hourly rate, but

only paid them only for forty hour per workweek, and not for any overtime hours worked.

         Defendants continued to fail to pay their employees the proper time and one-half

overtime premium for hours worked in excess of forty per workweek, even after the Wage and

Hour Division of the United States Department of Labor informed Defendants that their pay

practices violated the overtime provisions the Act. During the Wage and Hour investigation of

Defendants’ overtime compensation practices, Defendant Eric Osei admitted that he knew that

he was required to pay employees time and one-half for overtime hours worked, and further

admitted he did not do so. After the Wage and Hour Division began its investigation of

Defendants’ overtime practices, Defendants changed certain hourly employees to salaried status,

but did not pay them the required time and one-half overtime premium for overtime hours

worked.

         11.    Defendants violated the provisions of Sections 11(c) and 15(a)(5) of the Act in

that Defendants failed to make, keep, and preserve adequate and accurate records of their

employees, which they maintained as prescribed by the regulations issued and found at 29 C.F.R.

Part 516.




                                                 4
             Case 1:20-cv-01306-ELH Document 1 Filed 05/26/20 Page 5 of 6



       For example, due to their practice of paying employees only their straight time hourly

rates for all hours worked, Defendants failed to keep and preserve payroll records for employees

for at least three years, including accurate records of employees’ total weekly straight-time

earnings, total weekly overtime premium pay, and total wages paid per pay period. 29 C.F.R. §§

516.2(a), 516.5(a).

       WHEREFORE, cause having been shown, the Secretary prays for judgment against

Defendants providing the following relief:

       (1)      For an injunction issued pursuant to Section 17 of the Act permanently enjoining

and restraining Defendants, their officers, agents, servants, employees, and those persons in

active concert or participation with Defendants who receive actual notice of any such judgment,

from violating the provisions of Sections 7, 11(c), 15(a)(2) and 15(a)(5) of the Act; and

       (2)      For judgment pursuant to Section 16(c) of the Act finding Defendants liable for

unpaid minimum wage and overtime compensation due to certain of Defendants’ current and

former employees listed in the attached Schedule A for the period from at least March 17, 2016,

through at least March 16, 2019, and for an equal amount due to certain of Defendants’ current

and former employees in liquidated damages. Additional amounts of back wages and liquidated

damages may also be owed to certain current and former employees of Defendants listed in the

attached Schedule A for violations continuing after March 16, 2019, and may be owed to certain

current and former employees presently unknown to the Secretary for the period covered by this

Complaint, who may be identified during this litigation and added to Schedule A; or

       (3)      In the event liquidated damages are not awarded, for an injunction issued pursuant

to Section 17 of the Act restraining Defendants, their officers, agents, employees, and those

persons in active concert or participation with defendants, from withholding the amount of




                                                 5
          Case 1:20-cv-01306-ELH Document 1 Filed 05/26/20 Page 6 of 6



unpaid minimum wages and overtime compensation found due defendants’ employees and

prejudgment interest computed at the underpayment rate established by the Secretary of the

Treasury pursuant to 26 U.S.C. § 6621.

       FURTHER, Plaintiff prays that this Honorable Court award costs in his favor, and an

order granting such other and further relief as may be necessary and appropriate.

       Respectfully submitted,


  Mailing Address:                           UNITED STATES DEPARTMENT OF LABOR

  U.S. Department of Labor                   Kate S. O’Scannlain
  Office of the Regional Solicitor           Solicitor of Labor
  170 S. Independence Mall West
  Suite 630E, The Curtis Center              Oscar L. Hampton III
  Philadelphia, PA 19106                     Regional Solicitor

  (215) 861-5141 (voice)                     /s/ Brian P. Krier
  (215) 861-5162 (fax)                       Brian P. Krier
                                             Senior Trial Attorney
  krier.brian@dol.gov
                                             District of Maryland Bar ID No. 811458




                                                6
